Title: To Thomas Jefferson from James Monroe, 15 February 1789
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Fredricksbg. Feby. 15. 1789.

Your favor of the 9th. of August last has been received. Before this I doubt not mine of a date subsequent to those you acknowledge has reach’d you. It gave you a detail of the proceedings of the convention of this state, since which the eleven that have adopted the government, under the act of Congress that was necessary to put them in motion, have taken the necessary measures for its organization; except New York whose operations have been retarded, by some misunderstanding between the senate and the other branch of the government. This obstacle will however I doubt not be remov’d since I have reason to believe, it has on neither side any other object in view than some arrangment suited to the prejudices of the pre-existing parties of that state. The publick papers say it respects the mode of appointing Representatives.
The letter from the Convention of that State was suppos’d to have suggested the mode of obtaining amendments that would be most likely to succeed. After all the preparitory arrangments  were carried for organizing the government, it was taken up here and approv’d. In consequence whereof an application was made to the Congress of the new government to be presented when conven’d, to call a convention for that purpose. The weight of business that would devolve on the government itself if no other consideration might occur was suppos’d a sufficient reason why this trust should be repos’d in another body. It could in no event be productive of harm for the discussion of subjects however important by the deliberative bodies of America, create little heat or animosity except with the parties on the theatre. The draft was revis’d and corrected by Bland and partakes of his usual fire and elegance.
This Commonwealth was divided in to 10 districts from each of which a member was to be placed in the House of Representatives. A competition took place in many, and in this, consisting of Albemarle, Amherst, Fluvanna Goochland Louisa, Spotsylva. Orange and Culpeper; between Mr. Madison and myself. He prevail’d by a majority of about 300. It would have given me concern to have excluded him, but those to whom my conduct in publick life had been acceptable, press’d me to come forward in this government on its commencment, and that I might not loose an opportunity of contributing my feeble efforts, in forwarding an amendment of its defects nor shrink from the station those who confided in would wish to place me, I yielded. As I had no private object to gratify so a failure has given me no private concern.
It has always been my wish to acquire property near Monticello. I have lately accomplish’d it by the purchase of Colo. G. Nicholas improvments in Charlotteville and 500 acres of land within a mile, on the road to the R. fish gap. To those of Gilmour he has added others of Stone of considerable value so as to have expended in that line £2200. The land is tolerably good and great part in wood. I give him in western property to be valued as such property would sell upon two years credit, £2500. and if I dislike the valuation I may retain the land and pay the money at the expiration of 6. years with interest. Whether to move up immediately or hereafter when I shall be so happy as to have you as a neighbour I have not determin’d. In any event it puts it within my reach to be contiguous to you when the fatigue of publick life, should dispose you for retirment, and in the interim will enable me in respect to your affairs, as I shall be frequently at Charlotteville as a summer retreat, and in attendance on the district court there, to render you some service. You will I doubt not command me with that freedom  the pleasure I shall have in executing your desires will authorize. Peter Carr was with me a few days since, he came from Wmsburg. for his health, having been indisposed with the ague and fever, and has found the trip of service. I think him well inform’d and a promising young man. Mr. Short has entirely forgotten me. I have heard of his intention to return this year and hope he will not disappoint the wishes of his friends in that respect. I hope you enjoy your health and that your daughters are favor’d with same blessing. I have latterly heard nothing of Mr. Mazzai. I fear the want of punctuality in my correspondence has lessen’d me in his esteem a circumstance I should much lament as I respect him for his virtues and talents. Commend me to them all and be assurd of the sincerity with which I am your affectionate friend and servant,

Jas. Monroe

